DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 9-26-21 has been entered.  Claims 11, 14-16 and 18 have been amended.  Claims 1-10, 12-13 and 19-21 have been canceled.  Claims 22-28 have been added.  Claims 11, 14-18 and 22-28 are pending.  Claims 11, 14-18 and 22-28 and species SEQ ID No. 1 are under consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The phrase “transgenic animal” in line 2 of amended claim 16 encompass human organism, which is not patentable.  Applicant’s amendment filed on 9-26-21 necessitates this new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-18 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 9-26-21 necessitates this new ground of rejection.
The phrase “under a condition that allows the exogenous nucleic acid to integrate into a locus of the genome” in lines 3-4 of amended claim 11 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a condition that allows the exogenous nucleic acid to integrate into a locus of the genome”.  It is unclear what kind of condition is considered “a condition that allows the exogenous nucleic acid to integrate into a locus of the genome”.  There are various factors and reagents that are involved in integrating an exogenous nuclei acid into a locus of a genome.  The specification fails to specifically define what kind of condition is considered “a condition that allows the exogenous nucleic acid to integrate into a locus of the genome”.  Claims 14-18 and 22-28 depend from claim 11 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14-18 remain rejected and newly added claims 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island with the use of Cas9-gRNA system targeting the specific genomic loci or the use of recombinase, does not reasonably provide enablement for introducing an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island without the use of Cas9-gRNA system targeting the specific genomic loci, or introducing an exogenous nucleic acid into different types of cells at various locations in a subject in vivo and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island via various administration routes including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, and is repeated for the reasons set forth in the .
Applicant cite references Keown (1990) and argues that it was well known in the art to introduce an exogenous nucleic acid into a cell via transfection, transformation or transduction.  Applicant argues that the specification and reference Gaj et al., (2013) disclose using ZFN, TALEN and CRISPR/Cas-based method via homologous recombination of NHEJ to integrate exogenous nucleic acid to a specific locus in the genome of a cell (remarks, p. 6-7).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 5-25-21 and the following reasons.
Although it was well known in the art for how to introduce an exogenous nucleic acid into a cell via transfection, transformation or transduction, however, the claims read on integration of the exogenous nucleic acid into a specific locus in the genome of the cell, i.e. the locus comprises an extended methylation-free CpG island and a nucleotide sequence at least 90% identical to SEQ ID No. 1, SEQ ID No. 2 or SEQ ID No. 3, after the exogenous nucleic acid is inside the cell.  Integration of an exogenous nucleic acid into a specific locus in the genome of a cell require specific nuclease or enzyme and specific nucleotide sequences to target the specific locus of the genome.  The cited reference Gaj reports that “the ability to execute genetic alterations depends largely on the DNA-binding specificity and affinity of designed zinc-finger and TALE proteins” (e.g. p. 388, left column, 2nd paragraph, under “Custom DNA-binding domains”).  It is apparent that when using ZFN and TALEN for specific genome integration, specific ZFN or TALEN has to be custom designed, developed and produced for each specific locus in the genome of the cell.  The specification of the instant application only discloses using CRISPR/Cas-based method to integrate nucleotide sequence into the disclosed specific sites in .

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632